internal_revenue_service national_office technical_advice_memorandum december number release date third party contact index uil no case-mis no --------------------- ------------------------------- tam-144743-03 cc corp b03 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------- -------------------------- ------------------------------ ----------------------- --------------------------- --------------------------- legend ------------------------------ holding --------------------------------------------------------------------- ------------------------------------------------------------ f sub ------------------------------ ------------------------------------------------------------------ state m country n date date date date -------------------------- ---------------------- ------------------- ------------------ ------------ ------- --------------------------------- -------- --------------- --------------- tam-144743-03 fx ------------------------------------------------------------------ m o p q year year year year year ---------- ------- ------- ------- ------- --- issue s whether holdings is precluded from re-characterizing the notes as equity under sec_385 of the internal_revenue_code for its taxable years ended year year and year whether holdings’ schedule m-1 adjustment for hybrid interest on its forms and its schedule h net addition for hybrid interest on its forms for the years at issue are sufficient disclosure such that it is excepted from the provisions of sec_385 see sec_385 conclusion s we find there is no violation of the consistency_requirement under sec_385 because we find the consistency_requirement of sec_385 has not been violated in this case we do not need to determine whether holdings the holder of the notes properly disclosed that it was treating the notes in an inconsistent manner as provided in sec_385 tam-144743-03 facts holdings is a state m corporation and the common parent of an affiliated_group on date holdings and fx a country n corporation formed f sub a country of corporations filing a consolidated federal_income_tax return n corporation by contributing cash to f sub in exchange for a 60-percent and percent interest in f sub respectively the interests received by holdings and fx consisted of almost entirely f sub debt as of date f sub had liabilities of dollar_figurem and registered paid in equity of only dollar_figureo on date holdings and fx advanced additional funds to f sub based on their original 60-percent 40-percent ownership basis in return for dollar_figurep of f sub instruments the notes allocated 60-percent and 40-percent respectively that were formally designated as long term debt in country n to avoid country n capital flow restrictions and were registered with the central bank of country n county n did not tax interest payments on foreign loans with terms longer than eight years the notes were unsecured and subordinated to all other debt of f sub the notes did not restrict f sub from further borrowings or require it to comply with any stated debt covenants neither principal nor interest was payable on the notes until maturity in late year ½ years after issuance the notes carried a fixed interest rate of q percent which accrued semi-annually the notes were replaced every six months and each replacement note had the same terms and conditions as the previous note with the principal_amount equal to the previous note’s principal plus any accrued interest to f sub in an account designated for investment in this subsidiary in its worldwide financial reports holdings also treated the notes as equity and did not report any accrued interest_income on its notes consistent with u s generally_accepted_accounting_principles gaap specifically because f sub treated the notes differently than holdings treated them and because fx owned a minority interest in f sub holdings was required to make adjustments reclassifications and eliminations to consolidate f sub under gaap this included booking interest_income on holding’s books that was then eliminated by offset against f sub’s interest_expense eliminating holding’s investment in f sub by offset against f sub’s equity and the notes and accounting for fx’s minority interest in reporting taxable_income for u s tax purposes holdings treated the f sub notes as equity holdings reversed from consolidated income the amount of accrued interest from f sub as hybrid interest on schedule m-1 of form_1120 each year likewise for information reporting purposes holdings increased f sub’s current_earnings_and_profits each year for the amount of hybrid interest on schedule h of form_5471 information_return of u s persons with respect to certain foreign_corporations internally holdings booked its investment along with other capital contributions in reporting taxable_income for country n tax purposes f sub treated the notes tam-144743-03 as long-term debt this country n tax treatment had no u s tax effect f sub is not subject_to u s tax on the notes and has not filed a u s tax_return treating the notes as debt by year the country n economy had improved and country n lessened restrictions on foreign capital_investment therefore on date holdings formally converted its f sub notes to f sub stock because holdings had structured the notes so that interest and principal would not be paid until ½ years after issuance holdings never received interest or principal payments on the notes because it formally converted the notes to equity on date a date prior to late year the due_date for principal and interest payments on the notes law and analysis issue apply across borders where the foreign issuer is subject only to foreign tax on the instrument while we do not necessarily agree that sec_385 cannot apply when the issuer is foreign we believe that the requirement of consistent characterization between the issuer and holder imposed by sec_385 is satisfied in this case in congress enacted sec_385 which provides in pertinent part as follows holdings argues that the consistency_requirement of sec_385 should not c effect of classification by issuer in general the characterization as of the time of issuance by the issuer as to whether an interest in a corporation is stock or indebtedness shall be binding on such issuer and on all holders of such interest but shall not be binding on the secretary notification of inconsistent treatment except as provided in regulations paragraph shall not apply to any holder of an interest if such holder on his return discloses that he is treating such interest in a manner inconsistent with the characterization referred in paragraph tam-144743-03 sec_385 is concerned with inconsistent treatment by an issuer and holder that creates a potential for whipsaw for federal_income_tax purposes the legislative_history under sec_385 states that to taking inconsistent positions with respect it has come to the attention of the committee that certain issuers and holders may be the characterization of a corporate instrument as debt or equity for example a corporate issuer may designate an instrument as debt and deduct as interest the amounts paid on the instrument while a corporate holder may designate an instrument as equity and claim a dividends received deduction with respect to the amounts paid on the instrument the committee believes that the fisc should be protected from this whipsaw of inconsistent debt equity classification h_r rept no 102nd cong 2d sess unofficial s rept cong rec f sub’s characterization of the instrument for purposes of county n’s tax laws or under other country n laws does not create a whipsaw problem for united_states federal_income_tax purposes accordingly it is not relevant for purposes of sec_385 sec_385 is concerned with the characterization of the issuer’s instrument for united_states federal_income_tax reporting purposes f sub the issuer as a foreign_entity not engaged in business in the united_states does not undertake any reporting of its characterization for federal_income_tax purposes however holdings as the united_states_shareholder of f sub a controlled_foreign_corporation is required to characterize the instrument for federal_income_tax purposes and reports that characterization on form_5471 attached to its federal_income_tax return in reporting taxable_income for federal_income_tax purposes holdings consistently treated the f sub notes as equity for all the tax years commencing with their issuance holdings deducted from consolidated income the amount of accrued interest from f sub as hybrid interest on schedule m-1 of form_1120 for each of the tax years at issue likewise for information reporting purposes holdings increased f sub’s current_earnings_and_profits each year for the amount of hybrid interest on schedule h of form_5471 information_return of u s persons with respect to certain foreign_corporations holdings had the obligation to report the united_states tax consequences of f sub the issuer on form_5471 under sec_385 holdings has been consistent in treating the notes as equity both for f sub the issuer on form_5471 and for tam-144743-03 holdings the holder on form_1120 therefore based on the specific facts of this case we find that there is no violation of the consistency_requirement under sec_385 issue because we find the consistency_requirement of sec_385 has not been violated in this case we do not need to determine whether holdings as holder of the notes properly disclosed that it was treating the notes in an inconsistent manner as provided in sec_385 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
